Citation Nr: 1126981	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-38 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of VA benefits, in the amount of $2,858. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from September 1988 to January 1995.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2006 rating decision. 


FINDINGS OF FACT

1.  The Veteran was divorced from his first wife on September [redacted], 1999.

2.  The Veteran did not promptly notify VA of his divorce.

3.  The Veteran remarried October [redacted], 1999; and he notified VA of his remarriage within a year.

4.  A debt was validly created prior to October [redacted], 1999.  The Veteran was at fault in the creation of the overpayment, and VA was not at fault.  The failure of the Government to insist upon its right to repayment would result in unjust enrichment of the Veteran, inasmuch as he accepted benefits to which he was not entitled.  Collection of that indebtedness would not defeat the purpose of the benefit program, or otherwise be inequitable.

5.  A debt was not validly created for the period from October [redacted], 1999, until June 23, 2004.


CONCLUSIONS OF LAW

1.  Recovery of the overpayment of VA pension benefits created between September [redacted], 1999 and October [redacted], 1999, is not against equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2010).

2.  The debt created by the overpayment of compensation benefits during the period from October [redacted], 1999, until June 23, 2004, is not valid.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), made several amendments to the law governing certain VA claims, to include redefining VA's duty-to-assist and notification obligations.  However, these changes are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  The United States Court of Appeals for Veterans Claims (Court) in Barger held that the VCAA, with its expanded duties, is not applicable to cases involving waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51.

Analysis

In this case, VA determined that an overpayment of $2,858 was created when the Veteran failed to inform VA that he had divorced his first wife T., meaning that VA continued to pay the Veteran at the disability level of a Veteran with one dependent when in reality he was a Veteran with no dependents and should have been paid at that lower rate. 

The evidence of record shows that the Veteran divorced his first wife, T., effective September [redacted], 1999 and he married his second wife, M., on October [redacted], 1999.  VA apparently first became aware of the fact that the Veteran had gotten divorced and remarried in June 2004 and promptly moved to correct the level of his VA disability payments.  Specifically, the Veteran's benefits were adjusted to remove T. effective October 1, 1999 (the first of the month following the divorce), and to add M. July 1, 2004 (the first of the month following the receipt of VA Form 21-686c in June 2004).

The Veteran has argued that he did in fact notify VA shortly after he remarried and he has requested that a waiver of any overpayment be granted.  The Veteran's representative has argued that it would be unfair to require the Veteran to repay money intended to provide with for a Veteran with a dependent, when in fact the Veteran had a dependent at that time (just not the one on file with VA).

Creation of the overpayment

The first issue to address is whether the creation of the overpayment was valid; and the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430   (1991).  Moreover, a claimant has the right to dispute the existence and/or amount of the debt.  38 C.F.R. § 1.911(c). 

Having reviewed the evidence of record, the Board concludes that it is most expedient to address the creation of the overpayment as two separate periods of time.  The first period will be the period from September [redacted], 1999 when the Veteran divorced his first wife until October [redacted], 1999, when he remarried.  The second period will be the period after October [redacted], 1999, during which time the Veteran was remarried, but during which VA determined that he had not provided notice of the remarriage.  

September [redacted], 1999 to October [redacted], 1999 (unmarried period)

38 C.F.R. § 3.660 provides that in general a veteran who is receiving compensation or dependency and indemnity compensation must notify the Department of Veterans Affairs of any material change or expected change in his or her income or other circumstances which would affect his or her entitlement to receive, or the rate of, the benefit being paid.  Such notice must be furnished when the recipient acquires knowledge that he or she will begin to receive additional income or when his or her marital or dependency status changes. 

In this case, the Veteran asserted that he notified VA in November or December 1999 of his divorce and remarriage.  However, per 38 C.F.R. § 3.660 the Veteran has an obligation to inform VA when he acquires knowledge that his dependency status is expected to change.  In reviewing the Veteran's divorce certificate, the Board notes that it is actually dated in April 1999; and it is unclear why September [redacted], 1999 is being used as the actual date of divorce.  Regardless, the fact remains that the Veteran was at least on notice of a pending divorce in April 1999, but did not inform VA until November or December.  As such, the Board concludes that the creation of the debt between September [redacted], 1999 and November 1, 1999 was valid.

October [redacted], 1999 forward (remarried period)

The analysis is slightly different with regard to the overpayment from November 1, 1999 until June 23, 2004, than it was for the Veteran's unmarried period discussed above.  The reason for this is that during the later period, the Veteran was actually married.  In denying the Veteran's request for a waiver, VA asserted that the Veteran did not inform VA of his change in marital status within a year of his second marriage taking place, and therefore an overpayment was created (as he continued being paid for his first wife, who he was divorced from). 

The Veteran has disagreed with this assertion, explaining that he presented a copy of his divorce decree and his marriage certificate with his second wife to the VA sometime in November at the American Lake Hospital in Tacoma, Washington.  He stated that the representative at the VA informed him that they would take care of it.  He denied having any proof that such a document was ever submitted, but he asserted that his second wife's name had been in the local computer system since that time.  

In his notice of disagreement, the Veteran indicated that sometime in November or December 1999, his second wife mailed him an original copy of their marriage certificate from the Philippines; and he recalled submitting it along with a Form 21-686c, and a copy of his divorce decree to the VA clerk at the American Lake VA Hospital where he was undergoing treatment at that time.  He reported being told by the clerk that they would take care of it.  The Veteran added that in 2004 he noticed by chance that his VA records still listed his first wife and step-son as dependents, so he immediately corrected it. 

A presumption of governmental regularity attaches to actions conducted by governmental officials, including VA employees, meaning that in the absence of evidence to the contrary it is presumed that the government officials have properly discharged their official duties.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  As such, it is presumed that the Veteran's claims file was properly maintained and that any documents submitted by the Veteran would be contained in his claims file and that any necessary actions based on those submitted records would have been taken.  However, this presumption is not absolute and may be rebutted by clear and convincing evidence.  See id. 

Here, the Veteran has consistently maintained that he reported his second marriage to VA in late 1999 (November or December).  Lay testimony is considered competent to report things that are capable of lay observation, and this would include the submission of information about his dependents to VA.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran reported that he had submitted the information about his second wife in his initial request for a waiver of overpayment.  The Board has reviewed these statements and finds that they are consistent with the places the Veteran was at the time he reported supplying the information.  The statements are also internally consistent, and the Board has found no reason to doubt the Veteran's credibility.  As such, resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's statements are credible; and they therefore effectively refute the presumption of regularity.
 
The issue then turns on whether the Veteran's notice to VA of his second marriage was timely.  38 C.F.R. § 3.401(b) provides that the effective date for additional compensation for a dependent is the date of the veterans marriage, if the evidence of the event is received within 1 year of the event; otherwise, it will be the date of claim.

Here, it is immaterial whether the Veteran informed VA of his second marriage in November or December 1999, as both dates are well within a year of his second marriage (which occurred in October 1999).  Given this conclusion, the Board finds that the overpayment was not properly created with regard to the period after the Veteran remarried.

There is no dispute that the Veteran was eligible for a dependent to be added to his VA disability compensation benefit once he remarried; and the Board believes that the Veteran did notify VA of his remarriage in late 1999.  Thus, upon review of the applicable laws, regulations, and facts of this case, the Board concludes that the creation of the debt in this case is not valid with regard to the debt calculated from October [redacted], 1999.  Therefore, any debt calculated for the Veteran having been paid for a dependent spouse from November 1, 1999 to June 2004 is void, and to this extent, the Veteran's claim is granted.

Waiver of the overpayment

The Board will now turn to the waiver of the overpayment that was properly created following the dissolution of the Veteran's first marriage.

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965.  

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience."

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a).

The first factor is to consider the fault of the debtor in creating the debt.  Here, the debt was created because the Veteran failed to inform VA of his divorce for a number of months after he had knowledge of the change in his status.  As described above, the Veteran had actual knowledge of the divorce at the latest in April 1999, as this is the date the judge signed the divorce decree.  

It is clear that the Veteran was aware of the need to inform VA of changes in his dependent status.

For example, in the letter accompanying the March 1995 rating decision awarding service connection, the Veteran was informed that before additional benefits could be paid for his wife, additional information was needed.  The Veteran was further informed that the effective date for such payment was contingent on when it was received, and that a copy of his marriage certificate was needed.  The Veteran responded to this in March 1995, submitting a copy of his marriage certificate and submitting that he was seeking to add his wife's son from a previous marriage to his benefit.  The Veteran also submitted several forms trying to get his stepson approved for educational benefits.

In a June 1997 rating decision, the Veteran's disability rating was increased, and he was notified in a letter that month that he was being paid for additional benefits for his spouse, T., and his child, M.  He was also directed to inform VA right away if there is any change in the status of his dependents.  

The Veteran has not asserted that he was unaware of the law requiring him to notify VA regarding changes in dependent status.  Furthermore, the Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statues and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 260, 265 (1991).  As such, it is clear the Veteran was at fault in the creation of this debt.

Furthermore, it cannot be said that VA was at fault for the Veteran's lack of action as a review of the record shows that the Veteran was informed on multiple occasions (such as the June 1997 letter) by VA as to his responsibility in receiving disability compensation.  

As such, the Veteran was clearly on notice that if he had a change in his dependent situation, he had an obligation to inform VA.  He was also explicitly informed that failure to notify VA of important changes would result in an overpayment that would be subject to recovery.  As such, the Veteran cannot, and has not, argued that VA did not make an effort to inform him of his responsibilities.

Thus, when weighing the faults in the creation of the debt, the facts of this case clearly show that the Veteran must bear the entirety of the fault.  VA acted appropriately in informing the Veteran of his responsibilities which accompanied his receipt of service connected disability benefits, and VA acted in a timely manner to reduce the Veteran's benefits once informed of his divorce.  

The next consideration is whether requiring repayment of the overpayment would  impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.

With regard to whether collection of the overpayment would defeat the purpose of the benefit, the Board notes that withholding of benefits or recovery would not nullify the objective for which benefits were intended as the Veteran was in receipt of benefits to which he was not legally entitled.

Furthermore, the Veteran would be unjustly enriched if the benefits were not recovered, since failure to make restitution would result in unfair gain to the Veteran, as he was erroneously paid benefits to which he was not entitled.  

The Board has also considered whether the Veteran would suffer undue financial hardship if forced to repay the debt at issue.  In December 2004, the Veteran submitted a financial status report which showed that he and his wife had more than $600 in net monthly income after all debts were paid.  As such, the Board concludes that the Veteran would not suffer undue financial hardship if forced to repay the debt at issue.

There is also no indication that the Veteran changed positions to his detriment in reliance upon the extra money he was being paid based on the misplaced belief that he was married.
 
In sum, the Board concludes that the negative evidence outweighs the positive evidence and that the facts in this case do not demonstrate that the recovery of the overpayment would be against equity and good conscience.  38 U.S.C.A. § 5107(b). Financial hardship is not shown, the overpayment is the fault of the Veteran and not the fault of VA, and the Veteran would be unjustly enriched if he were allowed to keep the benefits to which he was not entitled.  In essence, the elements of equity and good conscience are not in the Veteran's favor.



ORDER

Waiver of the recovery of an overpayment of VA benefits for a dependent spouse from September [redacted], 1999 to October [redacted], 1999 is denied.

The creation of a debt due to the overpayment of benefits based on a dependent spouse prior to VA being informed of the Veteran's October [redacted], 1999 remarriage within a year of the marriage is not valid and the appeal is granted. 


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


